Mr. Justice Denison
delivered the opinion of the court.
The finding of the commission is as follows:
That the burden of proof is upon the claimant. That the claimant has not established' his said claim by a preponderance of the evidence submitted herein and that he has not shown that he sustained any accident arising out of and in the course of his employment while performing services for the above named employer; or that the claimant’s condition was or is the result of any accident sustained while in the course of his employment while working for the above named employer and that therefore the claim of the said John Billick should be denied.
This is substantially the same as the finding of the commission in the case of Prouse against the commission, decided at the present term.
In that case we said these findings were insufficient, but because the material facts in that case were undisputed, we considered the evidence as if it were the findings of fact.
In the present case although the evidence is greatly in favor of the finding of the commission, yet it is not wholly undisputed, and the law forbids us to consider it.
We therefore remand the matter to the District Court with directions to require the commission to make more specific findings of fact; among other things, whether the claimant had any disease, and, if so, what it was; whether any unexpected occurrence of any kind took place, and if so, whether it was the cause, or a contributing cause of the paralysis which seized the claimant, and what was the cause thereof.
*473Mr. Justice Scott and Mr. Justice Burke concur.